Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     22-OCT-2019
                                                     08:11 AM



                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                   BRUCE LAMON, (Bar no. 2738)
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 18-0308)

                     ORDER GRANTING PETITION
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
   and Intermediate Court of Appeals Associate Judge Fujise,
             in place of Recktenwald, C.J., recused)

          Upon consideration of the October 14, 2019 renewed

petition for an order immediately restraining Respondent Bruce

Lamon from the practice of law, filed by the Office of

Disciplinary Counsel (ODC) pursuant to Rule 2.13 of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), the exhibit

attached thereto, and the record in this matter, this court

concludes that the April 2, 2019 order entered by the United

States District Court for the District of Oregon, accepting

Respondent Lamon’s guilty plea to one count of violating 26
U.S.C. § 7201 (“Attempt to evade or defeat tax”), a felony,

fulfills the conditions set forth by RSCH Rule 2.13(a) for the

immediate restraint of Respondent Lamon’s license and this court

finds no good cause on the record to refrain from applying RSCH

Rule 2.13(a).   Therefore,

          IT IS HEREBY ORDERED that ODC’s petition is granted.

          IT IS FURTHER ORDERED that Respondent Lamon is

immediately restrained from the practice of law in this

jurisdiction, pursuant to RSCH Rule 2.13(b), pending final

disposition of a disciplinary proceeding based on the finding of

guilt.

          IT IS FURTHER ORDERED that this matter is hereby

referred to the Disciplinary Board of the Hawai#i Supreme Court

for institution of formal disciplinary proceedings, to be

convened once this conviction becomes final, as defined by RSCH

Rule 2.13(d).   The sole issue to be determined at those hearings

shall be the discipline to be imposed.

          DATED: Honolulu, Hawai#i, October 22, 2019.

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                     /s/ Alexa D.M. Fujise




                                 2